Citation Nr: 1604814	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  11-25 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for lung disease.  


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from June 1966 to May 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from August 2010 and August 2011 rating decisions of the RO in Muskogee, Oklahoma.

The Veteran also appealed the denial of service connection for a psychiatric disorder; however, in a January 2013 rating decision, service connection was granted for posttraumatic stress disorder (PTSD), which was the full benefit sought on appeal with respect to that issue.  


FINDINGS OF FACT

1.  The Veteran had no service in Vietnam and was not actually exposed to herbicide agents during service.  

2.  Prostate cancer is not related to service.  

3.  Diabetes mellitus did not become manifest to a degree of 10 percent or more within one year of service and is not otherwise related to service. 

4.  The Veteran does not have presumptive bronchiectasis or any asbestos-related lung disease; no current chronic lung disease is related to service.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in service and is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  Diabetes mellitus was not incurred in service and is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  Lung disease was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for prostate cancer, diabetes mellitus, and lung disease.  He has asserted that each disorder is directly related to service, to include herbicide exposure in service.  He has alternatively asserted that lung disease is related to in-service exposure to environmental toxins, including asbestos.  

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  Prostate cancer is not among the presumptive chronic diseases.  Bronchiectasis and diabetes mellitus are included among the enumerated chronic diseases.  However, in order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Where one of the above chronic diseases is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order for bronchiectasis to have become manifest to a degree of 10 percent, there must be a diagnosis of the disease or competent evidence relating a later diagnosis to service or to the presumptive period.  There must also be intermittent productive cough with acute infection requiring a course of antibiotics at least twice a year; or, alternatively, pulmonary function testing showing FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted.  See 38 C.F.R. § 4.97, Diagnostic Codes 6600, 6601 (2015).

In order for diabetes mellitus to have become manifest to a degree of 10 percent, there must be a diagnosis of the disease and evidence to substantiate that treatment and control of the disease requires a restricted diet.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

Regarding herbicide exposure, the Veteran originally claimed to have served in Vietnam.  In correspondence dated March 26, 2010, he reported that Type II diabetes was secondary to Agent Orange exposure "while I served in Vietnam" (VBMS record 03/31/2010).  In correspondence dated April 3, 2010, he claimed prostate cancer from exposure to Agent Orange "while I served in Vietnam in the Army" (VBMS record 04/09/2010).  

Certain presumptions apply to veterans who served in Vietnam during the Vietnam War, and who develop certain diseases within an applicable period after such service (see 38 C.F.R. §§ 3.307(a)(6), 3.309(e)).  While prostate cancer, Type II diabetes mellitus, and respiratory cancers, are among the presumptive diseases, the RO was not able to confirm with the service department that the Veteran had any service in Vietnam during the Vietnam War.  His service records show that he had service in Thailand; however, there is no presumption of exposure to herbicide agents in Thailand.  Such exposure may be established only by affirmative evidence of actual exposure to herbicide agents.  

In the Notice of Disagreement dated September 21, 2010, the Veteran appears to have acknowledged that he did not service in Vietnam, but asserted that he was stationed only seven miles from the Vietnam Border along the Ho Chi Minh Trail and that Agent Orange was sprayed on all trees and foliage.  According to this account, due to winds and other environmental conditions, the drifting of vapor fumes, foliage, and animals, brought Agent Orange into his vicinity.  Therefore "I could state without a doubt that Agent Orange was in my sleeping and working environment the complete time I was in Thailand."  The Veteran also asserted that he was a mechanic and worked on vehicles which went to and from various locations including Vietnam.  He asserted that some of these vehicles were contaminated with Agent Orange (VBMS record 09/23/2010).  

VA has received from the Department of Defense information concerning the operational use, testing, and disposal of Agent Orange and other herbicides outside of Vietnam.  See Memorandum for the Record, M21-1MR, Part IV, Subpart ii, 2.C.10.r.  According to this information, tactical herbicides such as Agent Orange were used at only one location in Thailand (Pranburi Military Reservation, from April 2, 1964, to September 8, 1964.  Otherwise, commercial herbicides were used around the perimeter of American airbases in Thailand to provide clear fields of fire to secure the base.  However, actual exposure to herbicides must be verified as a presumption of herbicide exposure has not been established by VA. 

The Veteran's service personnel records show that he was stationed at Nakhon Phanom Royal Thai Air Force Base from June 1969 to May 1970, and was assigned duties such as inspecting, repairing, mounting, and demounting tires for all vehicles and equipment.  There is no evidence that he ever served as a security policeman, security patrol dog handler, member of the security police squadron, or had regular duties near the air base perimeter.  See M21-1MR, Part IV, Subpart ii, 2.C.10.q.  There is also nothing in the Veteran's official duties that would suggest handling of or exposure to herbicide agents.  

The Board finds that the Veteran has not described any incident of exposure to herbicide agents which rises above mere speculation.  He has not described actual handling of herbicide agents or being in proximity to containers marked as containing herbicide agents.  To the extent the Veteran claims that his exposure to the air, foliage, wildlife, and vehicles in Thailand establishes some likelihood of his having been exposed to herbicide agents, the Board finds such assertions to be inherently speculative.  The Veteran has not described any personal expertise in identifying herbicide agents in the air, on foliage, on wildlife, or on vehicles.  His assertions in this regard are the equivalent of an inconclusive medical opinion, as discussed in McLendon v. Nicholson, 20 Vet. App. 79, 85 (2000); Beausoleil v. Brown, 8 Vet. App. 459 (1996); and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

Simply to assert that an event may have happened, or could have happened, includes the corollary that it may not have happened, and is insufficient to meet the burden of proof under VA law.  The Veteran has not described any event of actual exposure to herbicide agents that would meet the standard of at least 50 percent probability of exposure.  Accordingly, the Board finds that there was no actual exposure to herbicide agents in this case, and that the presumptions relating to Type II diabetes mellitus, prostate cancer, and respiratory cancers, do not apply.  

The service treatment records reveal no treatment for diabetes mellitus, lung disease, or prostate cancer at any time during service.  The Veteran does not contend that there was such treatment.  The October 31, 1969, service separation examination reveals normal clinical findings for the lungs, endocrine system, and prostate.  A report of medical history of the same date reveals the Veteran's account that he had no current asthma, shortness of breath, pain or pressure in the chest, or chronic cough, and that he had no history of such symptoms.  

After service, there is no treatment for, complaint of, or notation of, diabetes mellitus, prostate cancer, or lung disease for many years.  Notably, the Veteran was afforded a VA examination in July 1974, at which time a chest X-ray was negative and his endocrine system was found to be within normal limits.  There were no complaints or findings pertinent to the urinary system or prostate.  Private treatment notes reveal an initial diagnosis of diabetes mellitus in July 2005.

A February 28, 2003, VA outpatient record notes a history of cigar smoking, but no history of asthma, and no history of diabetes.  A January 6, 2003, record notes a serum glucose reading of 93.  A December 10, 2002, record notes that a chest X-ray showed remote granulomatous disease with no acute consolidation or pulmonary infiltrate.  The Board observes that a granuloma represents a chronic inflammatory response initiated by infectious or non-infections agents.  See Dorland's Illustrated Medical Dictionary 814 (31st ed. 2007).  A January 6, 2003, note indicates an elevated prostate specific antigen (VBMS record 03/07/2003).  Biopsies of the prostate in May 2003 and October 2003 revealed a finding of hyperplasia, chronic prostatitis, and atrophy.  The Veteran did not follow up after the diagnosis until 2009.  A December 9, 2009, Urology Note indicates complaint of nocturia and increased day frequency with decreased stream.  A biopsy was ordered.  A March 31, 2010, Urology Note indicates a diagnosis of adenocarcinoma.  The Veteran elected to undergo radiation therapy (VBMS record 07/01/2010).  

Regarding prostate cancer and diabetes mellitus, each had onset many years after service.  There is no medical opinion that purports to relate the onset of prostate cancer or diabetes mellitus to service.  The Veteran's lay assertions are the only evidence in favor of such a relationship.  

Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.'  See Barr, 21 Vet. App. at 308-09.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); see 38 C.F.R. § 3.159(a)(2). 

Consistent with the holding in Jandreau, the Board finds that relating a current diagnosis of a disease process such as prostate cancer or diabetes mellitus to service is not the equivalent of relating a broken bone to an injury.  Moreover, the claimed event or injury in service (herbicide exposure) has been determined by the Board not to have occurred.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed prostate cancer and diabetes mellitus and service.  

As there is no applicable presumption of service connection for prostate cancer or diabetes mellitus, and as the Veteran's prostate cancer and diabetes mellitus had onset many years after service, and no competent opinion relates the incurrence of either disease to service, the Board concludes that service connection for prostate cancer and diabetes mellitus is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Regarding the claimed lung disorder, in a Notice of Disagreement dated November 2011, the Veteran asserted that, as a mechanic, he used solvents and was exposed to "asbestosis" in brake linings.  He also asserted that working with gasoline exhaust irritated his lungs as well as jet fuel and exhaust (VBMS record 11/01/2011).  

The Board notes that there is a dispute in the medical evidence as to whether the Veteran even has a current lung disorder.  A December 2012 VA examiner found no current lung disorder.  A March 2012 VA opinion finds a diagnosis of chronic obstructive lung disease (COPD), but finds that this is less likely as not result of asbestos exposure and at least as likely as not due to tobacco abuse.  The rationale was that the incurrence of COPD from asbestos exposure is not medically plausible.  As explained by the examiner, asbestosis is a restrictive lung disease and emphysema is an obstructive lung disease.  Dorland's Medical Dictionary, 29th edition, Page 513, defines chronic obstructive lung disease as a persistent or recurring obstruction of bronchial air flow such as pulmonary emphysema.  In contrast, Dorland's Medical Dictionary, 29th edition, Page 522, defines restrictive lung disease as a pulmonary disease characterized by decreased total lung capacity, including silicatosis.  Page 1645 includes asbestosis as an example of silicatosis.  Dorland's Medical Dictionary, 29th edition, Page 157, defines asbestosis as pneumoconiosis (silicatosis) that causes scaring.  Page 585 defines emphysema as a pathological accumulation of air in tissues.  Alveolar duct emphysema is distention of the alveolar ducts as seen in elderly individuals.  Pulmonary emphysema is a condition of the lung characterized by increase beyond normal in the size of air spaces distal to the terminal bronchioles.  

The Board interprets the March 2012 VA examiner's rationale as establishing a fundamental distinction between asbestos-related lung disease and the type of lung disease (COPD and chronic bronchitis) diagnosed in the Veteran's case.  

In conflict with the VA opinion are reports from the Veteran's private examiner, J. Marks-Snelling, DO.  Dr. Marks-Snelling appears to agree with the diagnosis of COPD.  In a July 21, 2005, report, she diagnosed bronchitis, and in an October 30, 2005, report, she diagnosed bronchitis and COPD (VBMS record 08/09/2010).  The Board observes that the diagnosis of COPD includes chronic bronchitis.  See Dorland's Illustrated Medical Dictionary 538 (31st ed. 2007).  In a March 15, 2012, opinion, Dr. Marks-Snelling related the Veteran's COPD to service, although did not provide further explanation.  In an October 18, 2011, opinion, she found that the Veteran also had asbestosis (VBMS record 03/26/2012).  

In the October 2011 statement, Dr. Marks-Snelling noted that she had examined the Veteran and treated him for multiple years on an intermittent basis.  She noted his history of being exposed to exhaust during his occupation while in Thailand while he was at a very young age.  She opined that the Veteran's COPD is "most likely caused by or a result of his being exposed on a 24/7 basis to jet fumes/helicopter fumes and or from asbestos brake linings while on the Thailand Air Force Base during the Vietnam War."  The rationale was that "his lungs were exposed daily 10-12 hours day with exhaust fumes while working as a mechanic in the military on the Thailand base.  While on the military base, he was taught to change brakes, work on cars and therefore that is how he was exposed to asbestos which was in the brake linings."  She cited to literature which she asserted showed that asbestos was a health hazard to those servicing motor vehicle brake and clutch assemblies.  She also stated that chest X-rays reviewed showed fibrotic changes associated with asbestosis and chronic lung changes. 

The Board notes that, while Dr. Marks-Snelling referred to chest X-rays which she claimed showed evidence of asbestosis, she did not provide copies of these X-rays even after the RO specifically requested them.  This is significant because a clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.9.d.

The RO noted in the Statement of the Case that it had requested treatment records from Dr. Marks-Snelling in a February 8, 2012, letter and that no medical records were received.  The RO also noted that there were no X-rays of record that had been interpreted to show asbestosis and that the X-rays available to the March 2012 and December 2012 VA examiners were found not to show evidence of asbestos-related lung disease or exposure.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991). 

Here, Dr. Marks-Snelling has not provided evidence to support her interpretation and finding of asbestosis.  Moreover, her opinion does not account for the other factors cited by the March 2012 VA examiner for causation of his COPD, i.e., the Veteran's history of smoking.  The weight of any medical opinion is diminished where that opinion is based on an inaccurate factual premise or where the basis for the opinion is not provided.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board finds that the March VA opinion is more consistent with the evidence and is more persuasive in terms of the Veteran's history and the accepted facts in this case than is the opinion of Dr. Marks-Snelling.  

As the most persuasive evidence regarding the essential element of a nexus between the current lung disease and service does not support such a relationship, the Board finds that a preponderance of the evidence is against this element, and therefore concludes that service connection for lung disease is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in April 2010, July 2010, and July 2011, under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The RO attempted to obtain records from the Social Security Administration but received a negative response.  As the Board has determined that there is no asbestos-related lung disease in this case, no additional development is necessary to determine actual exposure to asbestos as set out under M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.9.h.

The Board has considered whether the RO has adequately researched the Veteran's potential for exposure to herbicide agents on his base in Thailand as specified under M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q.  The Veteran did not service as a security policeman, security patrol dog handler, or member of the security police squadron.  He has not asserted regular duty near the base perimeter.  Here, the Board has found the Veteran's assertions of exposure to be speculative and without specifics as to dates, location, and nature of the alleged exposure.  He essentially contends that originated in Vietnam and was brought into contact with him through the air, on foliage, on wildlife, and on vehicles.  These assertions are not sufficiently detailed to conduct further research.  

The RO has also obtained a thorough medical examination regarding the lung claim, as well as medical opinions.  While the Veteran has submitted a conflicting opinion, he has made no specific allegations as to the inadequacy of the VA opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to the claims of entitlement to service connection for prostate cancer and diabetes mellitus.  However, the Board finds that a VA examination is not necessary in order to decide those claims.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

With respect to the third factor above, the United States Court of Appeals for Veterans' Claims (Veterans Court) in McClendon held that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

Here, the Board has found no actual exposure to herbicides during service.  As the only evidence that the Veteran's claimed prostate cancer and diabetes mellitus are related to service are his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


ORDER

Service connection for prostate cancer is denied. 

Service connection for diabetes mellitus is denied.

Service connection for lung disease is denied. 



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


